387 U.S. 426 (1967)
DELANEY
v.
FLORIDA.
No. 1213.
Supreme Court of United States.
Decided May 29, 1967.
APPEAL FROM THE SUPREME COURT OF FLORIDA.
Alfred I. Hopkins, Irma Robbins Feder and Richard Yale Feder for appellant.
Earl Faircloth, Attorney General of Florida, and Reeves Bowen, Assistant Attorney General, for appellee.
PER CURIAM.
The motion to dismiss is granted and the appeal is dismissed for want of a substantial federal question. MR. JUSTICE DOUGLAS is of the opinion that probable jurisdiction should be noted.